DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the traveling pump is configured to drive the first traveling motor and the second traveling motor (Claims 7 & 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kassai (4530416) in view of Metzger et al (9347554).
	Kassai discloses a working machine (12) comprising: a prime mover (29); a traveling pump (80) having a swash plate to change a flow rate of outputting of operation fluid in accordance with an angle of the swash plate; a traveling motor (22, 24) to be rotated by the operation fluid outputted by the traveling pump and to change a motor speed between a first speed (~168) and a second speed (~170) higher than the first speed; a traveling switching valve (164) having: a first state allowing the traveling motor to rotate at the first speed; and a second state allowing the traveling motor to rotate at the second speed.  Kassai does not teach a controller to decrease the angle of the swash plate in switching the traveling switching valve from the first state to the second state.  
	Metzger et al teach a work machine (100) including a hydrostatic drive (e.g. 108, 134, 110, 136), the drive motor has first and second traveling speeds (e.g. Fig. 3, 306), wherein a controller (160) is used to decrease the angle of the swash plate in switching the traveling switching valve from the first state to the second state (i.e. Fig. 3, 304 at T4) in order to provide smooth acceleration of the machine during an upshift.  
	Kassai and Metzger et al all seek to provide control for a traveling pump and motor of a hydrostatic transmission.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the working machine of Kassai to include a controller to 
	Kassai, as modified, further teaches:  The working machine comprising: a machine body (see Kassai, 14) including the prime mover, the traveling pump, and the traveling motor; and a traveling detector device to detect a traveling speed of the machine body, wherein the controller sets a decreasing amount of the angle of swash plate depending on the traveling speed detected by the traveling detector device (see Metzger et al, Column 4, Lines 17-44); wherein the controller decreases the angle of swash plate when the machine body is in traveling.  The working machine comprising: a machine body; a first traveling device (see Kassai, 18) arranged to a left side of the machine body; and a second traveling device (see Kassai, 18) arranged to a right side of the machine body, wherein the traveling motor includes: a first traveling motor (see Kassai, 22) to provide power to the first traveling device; and a second traveling motor (see Kassai, 24) to provide power to the second traveling device, wherein the traveling pump is configured to drive the first traveling motor and the second traveling motor, and wherein the traveling switching valve is configured to switch the first traveling motor and the second traveling motor between the first speed and the second speed; the switch (see Metzger et al, 156, 158) is configured to output, to the controller, the signal to switch the traveling switching valve between the first state and the second state.  

Double Patenting
Applicant is advised that should Claims 1 & 5-8 be found allowable, claims 9 & 13-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an 

Allowable Subject Matter
Claims 2-4 & 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-4 are indicated allowable because Claim 2 requires that when the switch outputs the signal to switch the traveling switching valve to the second state, the controller decreases the angle of swash plate of the traveling pump to be lower than a target angle of the swash plate set by the operation device, and then switches the traveling switching valve to the second state. Claims 10-12 are indicated allowable because Claim 10 requires that when the switch outputs the signal to switch the traveling switching valve to the first state, the controller decreases the angle of swash plate of the traveling pump to be lower than a target angle of the swash plate set by the operation device, and then switches the traveling switching valve to the first state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
April 16, 2021